Campbell, J.,
delivered the opinion of the court.
The jurisdiction of a court of chancery to aid a judgment creditor, who has exhausted his remedy at law by execution and return of nulla bona, to reach effects of his debtor fraudulently transferred, is undoubted, and antedates any statutory provision on the subject, and is not affected by statutory provisions for garnishment at law.
The appellant, after service of the summons in this case, could not pay the debt to McDowell except at its peril, and it fully recognized this by the arrangement made for its indemnity, and now that this arrangement, of its own making, has proved worthless as indemnity, it cannot be allowed to avoid legal responsibility to the complainant, who was not a party to the arrangement.
If it be true that McDowell’s answer was improperly stricken out he does not complain of it, and the appellant has no right to do it.

Affirmed.